Case 15-04472-jw       Doc 48     Filed 10/09/18 Entered 10/10/18 08:23:14           Desc Main
                                  Document      Page 1 of 2


                                 U.S. BANKRUPTCY COURT
                              DISTRICT OF SOUTH CAROLINA



Case Number: 15-04472-jw



           CONSENT ORDER EXTENDING TIME PROVIDED FOR IN PREVIOUS ORDER
                 AUTHORIZING DEBTORS TO INCUR SECURED DEBT


The relief set forth on the following pages, for a total of 2 pages including this page, is
hereby ORDERED.




 FILED BY THE COURT
     10/09/2018




                                                   US Bankruptcy Judge
                                                   District of South Carolina



   Entered: 10/10/2018
Case 15-04472-jw      Doc 48      Filed 10/09/18 Entered 10/10/18 08:23:14         Desc Main
                                  Document      Page 2 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF SOUTH CAROLINA

IN RE:
                                                          Chapter 13
Raymond D Paxton

Nicole L Paxton
                                                  Case No.: 15-04472-jw

                  Debtor(s).
_____________________________



          CONSENT ORDER EXTENDING TIME PROVIDED FOR IN PREVIOUS ORDER
               AUTHORIZING DEBTORS TO INCUR SECURED DEBT


        On August 2, 2018, the Debtors moved for an Order allowing then to incur debt to
purchase a residence due to a job transfer to Texas. An order was entered on August 22,
2018 granting the Debtors’ motion. Said order provided that “this authorization expires
sixty (60) days following the entry of this order unless an extension is consented to by the
trustee prior to the 60-day expiration.”

The debtor’s job transfer to Texas was unexpectedly delayed. The house that the debtors
had planned to buy is no longer available, and they have been forced to find a new
residence and to repeat the loan approval process. As a result, the debtors are unable to
close on a home by the October 22nd deadline in the order. The debtors believe that they
will be able to find another home to purchase if given an additional 60- day extension to
close.


Based upon the above information, it is ORDERED that the Debtors are granted an
additional 60-day extension to incur debt upon the terms set forth in this Court’s order
dated August 22, 2018. This extension will expire on December 22, 2018 unless an
extension is consented to by the trustee prior to December 22, 2018.

AND IT IS SO ORDERED.

I consent:
/s/James M Robbins                       Chapter 13 Trustee Consent to be filed electronically
 Debtors attorney SC Bar # 3490
 PO Box 50606
 Myrtle Beach, SC 29579
